IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,502-04


EX PARTE DONALD FLINT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06F-0023-202
IN THE 202nd DISTRICT COURT FROM BOWIE COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
indecency with a child and one count of aggravated sexual assault of a child and sentenced to ten
(10)  years' confinement on the indecency counts and fifty (50) years' confinement on the aggravated
sexual assault count.  Applicant's initial appeal was dismissed for lack of jurisdiction.  Flint v. State,
No. 06-08-00104-CR (Tex. App.-Texarkana, delivered July 10, 2008, no pet.).  Applicant filed a
subsequent appeal that was denied.  Flint v. State, No. 06-09-0042-CR (Tex. App.-Texarkana,
delivered August 7, 2009, pet. ref'd). 
	On May 11, 2011, a document entitled "Report to the Court of Criminal Appeals," was
signed by the trial court.  In this document, the trial court requests additional time in order to resolve
ineffective assistance of counsel claims raised by the Applicant. We remand this application to
Bowie County to allow the trial judge to complete an evidentiary investigation and enter findings
of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: September 14, 2011
Do not publish